Citation Nr: 9933033	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  94-12 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 10 percent disabling.  

Entitlement to an increased rating for musculoskeletal chest 
wall pain, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from October 1980 to June 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Oakland, California.  
The veteran initiated his appeal from a rating action in June 
1993 that granted service connection for the disabilities at 
issue and assigned zero percent ratings therefor.  The 
current ratings were later assigned, retroactive to the date 
of claim.  

The case was remanded by the Board in June 1996 for further 
development of the evidence, to included obtaining treatment 
records and affording the veteran VA examinations.  The RO 
was also directed to consider the applicability of the 
provisions of 38 C.F.R. § 3.321.  The purpose of the remand 
has been met to the extent feasible.  

The veteran's claim for a total compensation rating based on 
individual unemployability, which was noted in the Board's 
prior remand, remains active and unadjudicated.  This matter 
is brought again to the RO's attention for further 
appropriate action.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by VA.  

2.  During the period in question, the veteran's back 
condition, rated as lumbosacral strain, has been manifested 
by no more than characteristic pain on motion.  

3.  During the period in question, the veteran's 
musculoskeletal chest wall pain, most recently classified as 
costochondritis, has been analogous to no more than a 
moderate injury of the respiratory muscles, Muscle Group XXI.  

4.  Neither the back nor chest disability presents an unusual 
disability picture.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for lumbosacral strain 
has not been warranted since the veteran's separation from 
active service.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).  

2.  A rating in excess of 10 percent for musculoskeletal 
chest wall pain has not been warranted since the veteran's 
separation from active service.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.21, 
4.56, 4.73, Diagnostic Codes 5025, 5321, 5324, 5326, 7346 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show the veteran's complaints of 
lateral back pain, bilaterally, running from the low back to 
the shoulders, with no history of trauma, in January 1983.  
Musculoskeletal strain was assessed.  In July 1984, he 
complained of a burning pain in his chest that was attributed 
to heartburn.  Over-penetrated chest 
X-rays in April 1987 were termed probably within normal 
limits (WNL).  In November 1987, he complained of 
palpitations associated with substernal chest discomfort.  
His chest discomfort reportedly occurred when he had 
palpitations, and radiated to the neck.  He denied any 
cardiac history.  The impression was palpitations with a 
normal electrocardiogram, most likely secondary to stress.  
In January 1988, he complained of chest pain with heartburn.  
Possible esophageal reflux was assessed.  

In June 1988, 3 weeks following a hemorrhoidectomy, the 
veteran complained of back pain.  Postoperative low back pain 
and muscle spasm were the impressions.  There was exquisite 
tenderness to light touch in the lumbar area and 50 percent 
limitation of motion in all directions.  Lumbar strain was 
assessed.  Later in June 1988, the veteran stated that lumbar 
strain was greatly improved with the ability to touch his 
toes with full range of motion.  In July 1988, he complained 
of chest pain that increased when he became upset.  In 
January 1989, he was seen for unresolved back pain since a 
motor vehicle accident 8 to 10 months earlier.  He reportedly 
had lumbar spine pain on bending and sitting for long 
periods.  

In January 1990, the veteran complained of chest pains with 
difficulty sleeping at night.  Chest pain was elicited when 
the sternum was palpated.  Chest wall tenderness and pain at 
the lower sternum were reported.  Musculoskeletal chest wall 
pain was assessed.  In September 1990, he described back and 
multiple joint pain following an automobile accident.  Muscle 
strain was assessed.  Lumbosacral spine tenderness was 
elicited in October 1990.  Range of motion was limited due to 
pain.  Full range of motion was shown later in October 1990 
with remaining paravertebral muscle tenderness.  On a general 
physical examination in May 1991 lumbosacral spine pain was 
reported.  In August 1991, he reportedly had problems 
standing up and driving due to low back pain, and the lower 
back was shown to be painful to touch.  Possible pinched 
nerve or slipped disc was assessed.  Further clinical 
evaluation showed full active range of motion of the lumbar 
spine with spasm of the right paravertebral muscles.  There 
was tenderness to palpation of these muscles with rigidity.  
The assessment was mechanical low back pain with spasm.   

In March 1992, the veteran reported a history of chest pain 
coming and going over a period of 6 months associated with 
dizziness.  Chest pain occurred at rest.  On the service 
separation examination in April 1992, there was a notation of 
pain and pressure of the chest reportedly related to 
hypertension.  Back pain was described as secondary to a 
motor vehicle accident.  

On a VA examination in October 1992, the veteran complained 
of chest pain that occurred daily and started spontaneously.  
The pain was described as sharp, non-radiating, and worse 
with deep breathing.  It was located in the left anterior 
chest.  Tenderness was elicited along the sternal border of 
the chest.  Musculoskeletal chest pain was diagnosed.  

VA outpatient treatment records show atypical chest pain with 
a possible reflux component in December 1992 and January 
1993.  In September 1993, the veteran complained of 
occasional chest pain that awakened him and was sharp and 
lasted all day.  This had been with a pleuritic element in 
the past.  He also related some chronic low back pain that 
was non-radiating since an injury during active service.  
Atypical chest pain was assessed.  

On a VA examination in December 1993, the veteran complained 
of two episodes of chest pain a week that usually occurred 
when he was asleep and were associated with an increased 
heart rate.  He also complained of intermittent low back pain 
that was sharp in character and occurred once or twice a 
week, and lasted up to 24 hours.  The physical examination 
elicited sharp chest pain on applying pressure in the sternal 
region.  Forward flexion of the lumbar spine was to 90 
degrees.  Backward extension was to 30 degrees.  Lateral 
flexion was to 25 degrees on the left and 15 degrees on the 
right.  Rotation was to 25 degrees, bilaterally.  The 
diagnoses included musculoskeletal chest pain and chronic 
lumbosacral strain.  

VA outpatient treatment records show that the veteran had 
mild lumbar right paraspinal tenderness in August 1994.  In 
March 1995, he complained of continuous mid-sternal chest 
pressure and trouble getting his breath.  There also was 
chest tightness on deep breathing.  The impression was chest 
wall pain.  In July 1996, he was seen at a VA orthopedic 
clinic where it was noted that he had applied for a job with 
the Navy and wanted a statement that he could do the job.  
The physician noted that it was impossible to declare the 
veteran 100 percent healthy when he had a 20 percent service-
connected disability and that he simply could not have it 
both ways.   

On a VA examination in January 1998, the veteran complained 
of recurring substernal chest pain that reportedly was 
present for hours at a time, came on gradually, was pleuritic 
in nature, and disappeared over a many-hour period.  There 
was no relationship to exercise.  On physical examination, 
the lungs were clear.  There was distinct costochondral 
junction tenderness at the fourth right intercostal space.  A 
chest X-ray was within normal limits.  The diagnosis was 
chest wall pain.  The examiner commented that chest wall pain 
would not interfere with the veteran's ability to work at 
gainful employment.  The chest wall pain was described as 
scary, hurting a little bit, but not causal of any permanent 
medical condition and not due to heart disease.  

On a VA examination in February 1998 by the physician who saw 
the veteran in July 1996 at the VA orthopedic clinic, the 
veteran complained of chest pains preceded by dizziness and 
followed by substernal pain.  He reportedly could not tell 
how he would become dizzy, under what circumstances or with 
what type of activity.  It was noted that he claimed to get 
occasional chest pain without dizziness on awakening during 
the night.  The pain always was substernal.  He claimed more 
chest pain when sitting than walking, and he occasionally had 
chest pain on deep breathing.  He reportedly answered all 
questions with the word, "sometimes."  He had last worked 
as a maintenance inspector from 1995 to October 1997, when he 
stopped because of low back pain.  On the physical 
examination, he stated that he was dizzy without chest pain.  
He stood erect with no scoliosis or listing.  It was noted 
that he demonstrated skin hypersensitivity, claiming that he 
had back pain when his skin was touched very lightly.  He was 
able to stand on his toes and heels.  Forward flexion of the 
lumbar spine was to 90 degrees.  Hyperextension (backward 
extension) was to 10 degrees.  Lateral flexion was to 20 
degrees, bilaterally.  Straight leg raising, sitting and 
supine, was normal.  There was no weakness, sensory loss or 
tendon reflex changes.  Pulses were strong and equal in both 
feet.  Circumference of the calves was equal bilaterally.  X-
ray examination of the lumbosacral spine was noted to show no 
osteoarthritic changes and no narrowing or irregularity of 
joint spaces.  

The February 1998 examination report further states that the 
veteran had no listing of the spine to the opposite side, no 
unilateral loss of lateral spine motion, muscle spasm on 
extreme forward bending, abnormal mobility on forced motion, 
radiation of pain, or numbness to the lower extremities.  He 
was able to squat and get up from the squatting position.  
The examiner stated that the veteran had "no objective 
evidence of back pain or injury.  All of his complaints are 
purely subjective."  The examiner stated that in his 
professional opinions a diagnosis of back sprain or 
lumbosacral sprain could not be made for more than three 
months and that sprains or strains simply resolved 
themselves.  The examiner further stated that the veteran 
reportedly should remain undiagnosed, with subjective 
complaints of back pain.  It also was pointed out that there 
was positive Wardel's sign; namely, skin sensitivity.  
Touching his skin produced back pain.  

On a May 1998 report from the VA cardiologist who examined 
the veteran in January 1998, it was reported that an 
explanation of the veteran's chest wall pain was very 
difficult and that it was thought to be musculoskeletal.  It 
reportedly could come from muscles, bones, or joints of the 
chest, or from the actual costochondral junction.  It was 
noted that when the veteran was seen in January 1998, he did 
have distinct costochondral junction tenderness in the fourth 
right intercostal space, which raised the probability that it 
was more likely than not from the costochondral junction.  
The examiner noted that this was referred to as 
costochondritis or Tietze's syndrome, but that chest wall 
pain was the eponym that most people used as acceptable.  The 
examiner stated that an extensive work-up could be done for 
the chest wall pain, but that the veteran's "story" and 
physical examination were so suggestive that the examiner saw 
no reason to go further and a work-up would not be warranted 
if the veteran were seen in a clinic or as a patient in the 
examiner's private practice.  The examiner pointed out that 
he was an experienced cardiologist, having performed over 
4,000 heart catheterizations, and would not do any further 
testing since he did not believe that it was medically 
necessary.  




Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (1999).  In Fenderson v. West, 12 
Vet. App. 119 (1999), it was held that evidence was to be 
considered for staged ratings.  In cases where an initially 
assigned disability evaluation had been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.  In each case, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a zero percent 
evaluation is provided for slight, subjective symptoms only; 
a 10 percent evaluation is warranted where there is evidence 
of characteristic pain on motion.  With muscle spasm on 
extreme forward bending or a loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
is warranted.  Where symptoms are severe with listing of the 
whole spine to the opposite side; positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
a loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is warranted.  Id.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a zero percent rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks of pain are assigned 
a 20 percent evaluation.  Severe symptoms, with recurring 
attacks and intermittent relief are assigned a 40 percent 
evaluation.  Pronounced symptoms, that are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief are assigned a 60 
percent evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

Rating muscle damage to the muscles of respiration (MG XXI) 
assesses principally the presence of symptoms as reflected in 
the applicable alternative ratings for muscle injury and 
pleural cavity injury respiratory impairment as primary 
rating criteria for the ratings from 0 to 100 percent.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21.  

The regulations pertaining to the rating of muscle injury 
disabilities were revised effective July 3, 1997.  The 
veteran is entitled to evaluation of his disability under 
either the previously existing regulations or the newly 
amended regulations, - whichever is determined to be more 
favorable in his individual case.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The heading for Diagnostic Code 
5321 was changed slightly to specify that respiration is the 
function of the muscles of respiration, the description of 
the muscle group and the criteria for evaluating disability 
remained unchanged.  

The Rating Schedule provides ratings for injuries to the 
muscles of respiration, thoracic muscle group, muscle group 
XXI, when there is evidence of slight (0 percent), moderate 
(10 percent), moderately severe or severe (20 percent) muscle 
injury.  See 38 C.F.R. § 4.73, Diagnostic Code 5321.  

Slight disability of muscles is found where the muscle wound 
is simple, without debridement, infection or effects of 
laceration, and there is no significant impairment of 
function and no retained metallic fragments.  Moderate 
disability is found where the wound is through and through or 
deep penetrating of relatively short track, and the entrance 
and exit scars are linear or relatively small, with moderate 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue in 
comparative tests.  Moderately severe disability of muscles 
is found when there is a through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The entrance and exit scars are 
relatively large and so situated as to indicate track of 
missile through important muscle groups, and there is 
indication on palpation of moderate loss of deep fascia or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance of muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(a)(b)(c).  

Diagnostic Code 5324 stipulates that a rupture of the 
diaphragm with herniation will be rated under Diagnostic Code 
7346.  38 C.F.R. § 4.73, Code 5324.  Diagnostic Code 7346 
evaluates impairment resulting from a hiatal hernia.  See 38 
C.F.R. § 4.114, Code 7346 (noting that symptoms of a hiatal 
hernia include epigastric distress with dysphagia, pyrosis, 
regurgitation, substernal or arm or shoulder pain, vomiting, 
material weight loss, hematemesis, melena, and anemia).  The 
rating schedule provides that a hiatal hernia characterized 
by persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and productive of considerable impairment of health 
will be rated as 30 percent disabling.  A hiatal hernia with 
two or more of the symptoms for the 30 percent rating but of 
lesser severity will be rated as 10 percent disabling.  38 
C.F.R. Part 4, Diagnostic Code 7346.  

A 10 percent rating may be assigned for muscle hernia, 
extensive without other injury to the muscle.  38 C.F.R. Part 
4, Diagnostic Code 5326.  

The rating criteria of Diagnostic Code 5025 for fibromyalgia 
addresses symptoms which include pain, fatigue, stiffness, 
depression, anxiety, and an irritable bowel.  Fibromyalgia 
(fibrositis, primary fibromyalgia syndrome) with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy shall be rated 40 
percent.  Such manifestations that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time shall be rated 20 percent.  
Manifestations that require continuous medication for control 
shall be rated 10 percent.  NOTE: Widespread pain means pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  Diagnostic Code 
5025.  

Analysis

The veteran's claim is well grounded.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran's 
assertion that the disability has worsened generally serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  However, in the instant case the 
veteran is technically not seeking an increased rating, since 
his appeal arises from the original assignment of a 
disability rating.  Nevertheless, when a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Fenderson v. West, 12 
Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The Board notes that in the instant case, there is 
no indication that there are additional records which have 
not been obtained and which would be pertinent to 
the present claims.  Further, all action requested in the 
Board's June 1996 remand has been satisfactorily completed.  
Thus, no further development is required in order to comply 
with VA's duty to assist mandated by 38 U.S.C.A. § 5107(a) or 
under Stegall v. West, 11 Vet. App. 268 (1998).  


The United States Court of Appeals for Veterans Claims 
(Court) has held that where a Diagnostic Code is not 
predicated on limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  In this case the veteran's current evaluation for 
lumbosacral strain is assigned under Diagnostic Code 5295, a 
diagnostic code not predicated on limitation of motion alone.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
Board also notes the potential applicability of other 
diagnostic codes, to include the limitation of motion code, 
Diagnostic Code 5292, and Diagnostic Code 5293.  The VA 
Office of the General Counsel has recently held that 
Diagnostic Code 5293, does in fact contemplate disability due 
to limitation of motion and thus must be considered together 
with 38 C.F.R. §§ 4.40, 4.45.  See VAOPGCPREC 36-97.  The 
Board will thus discuss whether an increased evaluation is 
warranted based on the principles of 38 C.F.R. §§ 4.40, 4.45, 
as well as under the provisions of Diagnostic Code 5295.  
This discussion applies to the appropriate rating assignable 
back to the period dating from the veteran's separation from 
service, since his appeal was from the original rating action 
granting service connection for lumbosacral strain, and 
assigning a not compensably disabling rating therefor (later 
increased to 10 percent retroactively assigned).  

The service medical records show complaints of back pain with 
various diagnoses, including lumbar strain and mechanical low 
back pain.  The last in-service examinations in 1991 and 1992 
indicated full active range of motion of the lumbar spine.  
No lumbar spine symptomatology was indicated on the October 
1992 VA examination and there is no showing of muscle spasms 
after August 1991.  While back pain was reported on the 
service separation examination, muscle spasms were not 
confirmed on that examination or any subsequent examination 
following active service.  For a rating in excess of 10 
percent under Diagnostic Code 5295 (lumbosacral strain), the 
veteran would have to manifest muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Such has not been shown in this case at 
any time since the veteran's separation from service.  To the 
extent that he has any limitation of lateral spine motion, he 
clearly has retained lateral motion, both left and right, as 
shown in various post-service medical records.  Thus, such 
motion has not been "lost."  There also has been no showing 
of muscle spasm on extreme forward bending.  Accordingly, 
there is no basis for a rating in excess of 10 percent for 
the veteran's back disability under Diagnostic Code 5295, 
which contemplates characteristic pain on motion, at any time 
during the period under consideration. 

If the back disability were to be rated on the basis of 
limitation of motion under Diagnostic Code 5292, a 20 percent 
rating would require moderate limitation of motion and a 10 
percent rating slight limitation of motion.  The post-service 
medical evidence shows no more than slight limitation of 
spinal motion at both the December 1993 and February 1998 VA 
examinations.  Moreover, any limitation of motion has not 
been accompanied by muscle spasm, muscle atrophy or any other 
objective findings and the February 1998 examiner 
specifically concluded that the veteran's back disability was 
only one of subjective back pain and that he should remain 
"undiagnosed."  The same examiner noted that Wardel's sign 
was positive in that the veteran claimed to have back pain 
when his skin was only lightly touched and that there was no 
objective evidence of a back disability.  

The rating schedule also provides a 20 percent rating for 
intervertebral disc syndrome where such is moderate with 
recurring attacks.  A 10 percent evaluation is assigned when 
it is mild.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  In 
this case there is no showing that the veteran has or has 
ever had intervertebral disc syndrome or even any lumbar disc 
abnormalities.  Thus this would not be an appropriate code 
under which to rate his back problem.  However, even if it 
were, the competent and probative evidence shows no more than 
a mild back condition at any time since service.  


The Board must also consider the potential impact of 38 
C.F.R. §§ 4.40, 4.45, 4.59 pertaining to pain on use and 
functional impairment.  The veteran has consistently 
complained of pain in his back, but the most recent examiner 
noted that those complaints were voiced when the veteran's 
skin was even lightly touched, thus indicating a positive 
Wardel sign, with no organic basis for such complaints shown.  
It was also opined that the veteran's only back disorder was 
subjective complaints of back pain and that any his condition 
should remain otherwise undiagnosed.  In any event, the 
veteran exhibited no weakness, sensory loss, tendon reflex 
changes, muscle spasm, muscle atrophy or other symptoms of an 
objective back disability.  See 38 C.F.R. § 4.40.  The 
veteran already has the minimum compensable rating for his 
back condition and the provisions of 38 C.F.R. § 4.45 and 
4.59 provide no basis, in view of the facts of this case, for 
a higher rating.  

The veteran's disability that is classified as 
musculoskeletal chest pain has been rated, by analogy, as 
injury to the muscles of respiration, the thoracic muscle 
group, Muscle Group XXI, Diagnostic Code 5321, and rated as 
10 percent disabling, for a moderate muscle injury to this 
group of muscles.  To qualify for the next higher rating 
under this analogous rating code, there must be disability 
equivalent in severity to at least a moderately severe muscle 
injury, with manifestations that include moderate loss of 
deep fascia, moderate loss of muscle substance, moderate loss 
of normal firm resistance of muscles, and positive evidence 
of marked or moderately severe loss of strength and 
endurance.  

The service medical records show that the veteran developed 
chest pain in 1984 with varying notations then and later of 
burning, radiation to the neck, substernal, tightness, 
increasing on deep breathing, increasing when he was upset, 
with dizzy spells, with heart palpitations, with difficulty 
sleeping, increased by coughing, on palpation, occurring at 
rest, with pressure, and at the lower sternal border.  On the 
VA examination in October 1992, chest pain was claimed to be 
a daily occurrence, spontaneous, sharp, non-radiating, worse 
on deep breathing, in the left anterior chest and with 
tenderness along the sternal border.  Outpatient treatment 
records in 1992 and 1993 include descriptions of atypical 
chest pain with a reflux component, and with a pleuritic 
element.  The VA examination in December 1993 indicated that 
the chest pain usually occurred in the veteran's sleep and 
was associated with an increased heart rate.  Sharp chest 
pain was elicited on sternal pressure.  

The findings during service and up to 1993 show that chest 
pain, however described, did not fit the rating criteria of 
an injury of respiratory muscles to more than a moderate 
degree.  No real breathing or muscular dysfunction was shown 
to be manifested.  Palpitations, reflux, upset emotions, 
dizziness, radicular symptoms, pleuritic symptoms, pressure, 
and heart rate abnormalities were never sustained enough and 
objectively confirmed to be considered reliable concomitants 
of the chest pain disability picture presented.  Such does 
not equate with or approximate more than the analogous 
respiratory muscle injury of a moderate degree, which 
contemplates moderate loss of deep fascia or muscle substance 
or impairment of muscle tone with definite weakness and 
fatigue.  Similarly, such findings are not analogous to 
diaphragmatic hernia with impairment measured in reference to 
a hiatal hernia (under Code 5324-7346) a muscle hernia (under 
Code 5326) or fibromyalgia (under Code 5025).  Even if 
musculoskeletal chest pain were analogous to such disorders, 
the manifestations thereof during this period of time (post-
service to 1993) would not equate with or approximate more 
than the 10 percent disability evaluation assigned.  More 
than a 10 percent rating under Code 
5324-7346 would require more than merely substernal pain and 
fleeting reflux symptomatology, especially since no other 
symptoms characteristic of hiatal hernia except substernal 
pain has been consistently shown.  Likewise, for 
fibromyalgia, even the 10 percent rating under Code 5025 
requires continuous medication to control the symptomatology, 
which is not shown in his case.  The characteristics of 
fibromyalgia are widespread and systemic in nature, not 
localized and focal, like the veteran's chest pain.  

In 1995, the veteran's chest pain was termed continuous and 
associated with difficulty getting his breath.  The January 
1998 VA examination showed a recurring chest pain that was 
pleuritic in nature.  Objectively, there was costochondral 
junction tenderness in the fourth right intercostal space.  
The examiner described this as chest wall pain that would not 
interfere with employability and, while it was reportedly 
scary and hurting a little bit, the examiner stated that it 
would not cause any permanent medical condition and was not 
due to heart disease.  Later, this examining cardiologist 
clarified that the chest wall pain was musculoskeletal, from 
the costochondral junction, and identified as costochondritis 
or Tietze's syndrome.  A cardiovascular work-up was not 
indicated.  

The current state of musculoskeletal chest wall pain, 
classified as costochondritis, certainly is not analogous to 
a moderately severe or worse injury of the muscles of 
respiration under Code 5321.  There simply is no marked or 
moderately severe loss of strength or endurance associated 
with this pain.  No equivalency exists with loss of muscle 
substance or resistance.  This anomaly is not analogous to 
hiatal hernia symptomatology or to the widespread 
musculoskeletal pain seen with fibromyalgia.  Hence, a rating 
in excess of 10 percent by analogy to the rating criteria 
under Code 5321 cannot be assigned.  

The Board notes that after the veteran initiated his appeal, 
the criteria for rating muscle injuries were revised.  See 62 
Fed. Reg. 30, 235-240 (June 3, 1997).  Upon review of the 
applicable provisions of both the old and the new 
regulations, the 
Board finds that they are essentially similar in substance 
and that the same outcome would result from application of 
either version.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign the higher disability evaluations sought.  
Additionally, the Board does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  As the veteran was informed by the 
latest supplemental statement of the case, that provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, he may be 
awarded ratings higher than those encompassed by the 
schedular criteria, as shown by evidence that the 
disabilities at issue cause marked interference with 
employment, or have in the past or continue to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.

The veteran has suggested that his lumbosacral spine and 
chest disabilities result in marked interference with his 
employment and the record reflects that he has sought 
periodic treatment for his back and chest, including during 
exacerbating episodes.  However, his back and/or chest 
complaints have not required frequent periods of 
hospitalization and the medical evidence does not support a 
finding that the veteran's back and chest problems interfere 
with his employment beyond the extent contemplated in the 
Schedule.  The percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the schedular evaluations 
currently assigned.  What the veteran has not shown in this 
case is that either his lumbar spineor chest condition, in 
and of itself, results in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case for either disorder.  


ORDER

An increased rating for lumbosacral strain is denied.  

An increased rating for musculoskeletal chest wall pain is 
denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals







